Citation Nr: 1811631	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for constipation, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the case was remanded so that the Veteran could be afforded a Board hearing.  In October 2016 correspondence, the Veteran's representative stated that the Veteran wished to withdraw his request for a Board hearing.  In December 2016, the Board accepted the Veteran's request for a hearing as withdrawn.  38 C.F.R. § 20.704(e). 

This case was previously before the Board in December 2016 and most recently in July 2017 where it was remanded for additional evidentiary development.  The matter has properly returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's constipation was not shown in service or for many years thereafter, and has not been found to be etiologically related to service or as secondary to service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for constipation have not been met. 38 U.S.C. §§ 1101, 1110, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

The Board has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R.
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

Here, the Veteran seeks service connection for constipation.   He contends that his condition had onset in service or is otherwise etiologically related to active service to include exposure to herbicides.  Additionally, he claims that his constipation is secondary to one of his service-connected hypertensive heart disease, diabetes mellitus, nephropathy, or posttraumatic stress disorder, to include as a side effect of the medications taken for any service-connected disability.

The Veteran's service treatment records are negative for any complaints, treatment, or findings of constipation in service.  In fact, physical examination at separation reflects normal findings of the genitourinary system, anus and rectum, and abdomen with no symptoms of constipation reported by the Veteran. See Report of Medical Examination dated May 1970.   

Post-service treatment records reflect one notation in April 1995 of the Veteran's complaint of constipation and another report noted in September 2006.  VA treatment records of December 2006 indicate the Veteran taking bisacodyl pills twice daily for constipation.  Treatment records of August 2009 show that he began treatment for pain with hydrocodone.

The Veteran was afforded a VA examination in January 2017.  The examiner noted the Veteran's diagnosis of constipation in 2016 and also indicated that he was on hydrocodone for pain.  After review of the claims file and physical examination of the Veteran, the examiner opined that the Veteran's constipation was less likely than not related to service.  In the rationale, the examiner pointed out the absence of record to support that the Veteran had constipation in service or following service to establish a chronic condition.  The examiner further opined that the Veteran's constipation was not caused or aggravated by his service-connected hypertensive heart disease, diabetes mellitus, nephropathy, or posttraumatic stress disorder, to include as a side effect of the medications taken for any service-connected disability, as the examiner was unable to locate any medical literature supporting a finding that such condition can cause or aggravate constipation.  The examiner noted that diabetes mellitus can cause constipation if there has been damage to the nerves resulting in diabetic neuropathy; however, there was no evidence suggesting that the Veteran had diabetic neuropathy affecting his gastrointestinal tract.  Although the examiner noted that the Veteran was on an opiate medication, which can cause constipation, he was unable to determine when the constipation condition began or if it was present prior to starting opiate medications.  

In July 2017, the Board found the above opinion inadequate as the January 2017 examiner's opinion did not reflect consideration of certain records showing dates and complaints of constipation, as well as when the Veteran began taking medication for constipation and opiates for his pain.  In this regard, and to specifically address the relationship between the Veteran's constipation and any medications taken for his service-connected disabilities, VA sought further medical opinion evidence in this case. See July 2017 Board Decision. 

In August 2017, an addendum opinion was obtained from a VA physician.  Based on a thorough review of the Veteran's claims file and pertinent medical evidence of record, the physician found the Veteran's current constipation less likely had onset in, related to service, or the result of a service-connected disability.  The physician further opined that the Veteran's constipation was not caused or aggravated by use of medication to include any opioid for treatment of a service-connected disability.   In support of such findings, the physician noted the absence of complaints in service for constipation or any reports on separation.  The physician acknowledged one isolated event of constipation in 1995 post service, and another in 2006 with continuity and documentation of treatment.  Based on the timeline described in the opinion, the physician concluded that the Veteran's chronic constipation had onset after service in 2006, but before starting treatment with opioids, which is documented in 2009.  Therefore, constipation is not related to service or due to treatment for a service-connected pain disorder.  Further, the physician explained that his constipation is not aggravated and does not have complications that would represent aggravation such as obstructions needing surgical decompression.  Rather, the physician found the Veteran's condition followed the natural progression of the disease and not aggravated by the use of any medication.   

Based on review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for constipation.  In so finding, the Board acknowledges that the Veteran's treatment records confirm a clinical diagnosis of constipation. See January 2017 VA examination report.  But, the Board concludes that there is no competent medical evidence relating the current condition diagnosed as constipation to service or a service-connected disability.  As such, competent medical evidence is required.

In this regard, the Board finds the VA medical opinion of August 2017 highly persuasive and constitutes the most probative medical evidence of record.  The VA physician provided a well-grounded analysis of the case supported by medical evidence of record to conclude that there is no reliable evidence linking the Veteran's current constipation to service. Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The opinion in particular provided substantial reasoning and explanation as to why the Veteran's current disability is not etiologically related to his active service or service-connected disability or due to any medication used as treatment of a service-connected disability.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Accordingly, the Board finds great probative value in the August 2017 VA medical opinion.
 
Further, consideration has been given to the Veteran's assertions that his symptoms of constipation are related to service or a service-connected disability.  While the Veteran is competent to report symptoms observable to a layperson, to the extent that he seeks to establish a nexus between a current disability and service or onset in service or a service-connected disability, the Board finds lay witnesses are not competent to opine on such medical questions of etiology as this requires medical expertise. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  For this purpose, the Board finds that the Veteran's statements are not competent medical evidence. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).   Moreover, the Board observes that his assertions are not supported by the objective medical evidence.  As noted above, the earliest complaint of constipation was not until 1995, approximately 25 years after separation, with the condition not diagnosed until 2006, approximately 36 years after separation.  Therefore, his assertions, standing alone, have little probative value and the Board assigns more weight to the medical opinion provided by the VA examiner.     

In sum, there is simply no medical evidence to support a finding of an etiological relationship between the Veteran's currently-diagnosed constipation to service or that his constipation is etiologically related to his service-connected hypertensive heart disease, diabetes mellitus, nephropathy, or posttraumatic stress disorder, to include as a side effect of any medications used for treatment of a service-connected disability.   Thus, after weighing all the evidence of record, the Board observes that the August 2017 VA medical opinion stands uncontradicted by any other evidence found in the record and is significantly probative in determining whether the Veteran has substantiated his claim for service connection.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for constipation.  The benefit-of-the-doubt doctrine is not for application, and this claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for constipation is denied. 



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


